DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “heating unit 60” as disclosed on page 6 of the Specification is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 1 attempts to claim priority to documents that are not appropriately listed on the Application Data Sheet.  On page 6, a “small heating unit” is described both as not being shown and as element 60.  On page 6, line 21, “MEPA” should read –HEPA--.  On page 6, line 22, “the vent” should read –the adjustable vent--.  On page 7, line 4, “fire mesh” should read –fine mesh--.  Page 9, line 2, discloses “superbugs”.  It is unknown what Applicant means by this term.  On page 10, line 5, “right source” should read –light source--.  On page 10, line 7, “air sample” should read –air samples--.  
Appropriate correction is required.
The use of the term “Biosampler, SKC, Inc.”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the housing" in lines 2-4 (two instances).  There is insufficient antecedent basis for this limitation in the claim.
With regard to claims 11-20, in that claims 11-20 depend either directly or indirectly from claim 10, claims 11-20 are similarly rejected.
Claim 10 discloses “a house” in line 2.  Given that in no point of the Specification or Drawings is a house disclosed, and it is not known how a house pertains to the invention of the instant application, the claim is rendered indefinite.  It is assumed by Examiner that Applicant intended to write –a housing—and the claim will be interpreted as such for purposes of examination.
With regard to claims 11-20, in that claims 11-20 depend either directly or indirectly from claim 10, claims 11-20 are similarly rejected.
Claim 10 discloses “at least one fan positions on a front surface of the fan module housing”.  This phrasing is indefinite and for the purposes of examination will be interpreted as --at least one fan positioned on a front surface of the fan module housing--.
With regard to claims 11-20
Claim 18 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207516879 (Gong et al. hereinafter).  For purposes of examination, all references to text are made to the supplied English translation.
With regard to claim 1, Gong et al. discloses a system for managing temperature from a monitor, comprising: 
a monitor (1) having a screen portion and a housing, the housing having a left hinge and a right hinge mounted to a left edge and a right edge of the housing, respectively (Fig. 1): and 
a first and second fan module (4) respectively mounted to the left hinge and the right hinge: 

With regard to claim 2, Gong et al. discloses the system of claim 1, wherein each fan module further comprises at least one vent (Fig. 1) positioned on a front surface of said fan module (4), and each fan module (4) further comprises a baffle (the back wall of the module) positioned on the back side of said fan module (4), the baffle defining at least one airway between the fan and the vent.  If the fans are numbered 1-6, top to bottom in one module, then the back wall of the module, the baffle, defines at least one airway between fan 1 and vent 2.
With regard to claim 3, Gong et al. discloses the system of claim 2, wherein the front surface of each fan module (4) further comprises a second vent, and the baffle further defines a second airway between the second vent and the fan.  This airway could be between fan 2 and vent 1.
With regard to claim 10, insofar as claim 10 is definite, Gong et al. discloses a method for managing temperature from a monitor, comprising: 
providing a monitor (1) having a screen portion and a housing, the housing having a left hinge and a right hinge mounted to a left edge and a right edge of the housing, respectively (Fig. 1); and  13Docket No. 4414 
mounting a first and second fan module (4) respectively to the left hinge and the right hinge: 

With regard to claim 11, insofar as claim 11 is definite, Gong et al. discloses the method of claim 10, further comprising the step of providing a baffle (the back wall of the module) on the back side of said fan module, the baffle defining at least a first airway between the fan and a vent on the front surface of said fan module.  If the fans are numbered 1-6, top to bottom in one module, then the back wall of the module, the baffle, defines at least one airway between fan 1 and vent 2.
With regard to claim 17, insofar as claim 17 is definite, Gong et al. discloses the method of claim 10, further comprising the step of rotating the first and second fan modules (4) about the left hinge and the right hinge, respectively (Fig. 2).
With regard to claim 20, insofar as claim 20 is definite, Gong et al. discloses the method of claim 10, further comprising the step of providing an LED strip light source on the front surface of said module (page 2, lines 13-15 of the provided English translation of Gong et al.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. in view of WO 2019/195217 (Worrilow hereinafter).
With regard to claim 4, Gong et al. discloses all of the limitations except for further comprising a UV-C light source mounted within each said airway.
Worrilow teaches an air filtration system comprising a fan and the use of a UV-C light (page 75, lines 17-32), wherein the UV-C light is in the range of 200-280 nm (page 68, lines 2-5) and surrounded by reflective surfaces (page 76, lines 14-16).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Gong et al. by further comprising a UV-C light source mounted within each said airway, lining the airway with a reflective material for reflecting UV-C light, and providing that the UV-C light source emits light having a wavelength between 200 and 280 nanometers as taught in Worrilow for the purposes of killing biological contaminants in the air (page 75, lines 30-32 of Worrilow) and enhancing the effectiveness of the UV-C lamps (page 76, lines 14-16 of Worrilow).
With regard to claim 5
With regard to claim 6, the Gong et al. modification with regard to claim 4 discloses the system of claim 4, wherein the UV-C light source emits light having a wavelength between 200 and 280 nanometers.
With regard to claim 12, the Gong et al. modification with regard to claim 4 discloses the method of claim 11, further comprising the step of positioning a UV-C light source in said airway.
With regard to claim 13, the Gong et al. modification with regard to claim 4 discloses the method of claim 12, further comprising the step of lining the airway with a reflective material to create a kill chamber within the baffle, wherein UV-C light from the UV-C light source is reflected within the kill chamber.
With regard to claim 14, the Gong et al. modification with regard to claim 4 discloses the method of claim 12, further comprising the step of providing power to said fan and causing said fan (6) to rotate in a first direction, said rotation of said fan (6) causing air to flow through the airway between said vent and said fan.
With regard to claim 15, the Gong et al. modification with regard to claim 4 discloses the method of claim 12, further comprising the step of activating the UV-C light source to decontaminate the airflow through the airway.
With regard to claim 16, the Gong et al. modification with regard to claim 4 discloses the method of claim 12, wherein the UC-V light source emits light having a wavelength between 200 and 280 nanometers.
With regard to claim 19.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. in view of Worrilow and in further view of USP 10,434,208 (Ngo et al. hereinafter).
With regard to claim 7, the Gong et al. modification with regard to claim 4 discloses all of the limitations except for wherein the UV-C light source is configured to be activated remotely to decontaminate airflow through the airway.
Ngo et al. teaches a fan unit for disinfecting air with the use of a UV-C light source (col. 4 lines 4-12), wherein the UV-C light is activated remotely (col. 4 lines 51-55).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Gong et al. modification with regard to claim 4 by providing that the UV-C light source is configured to be activated remotely to decontaminate airflow through the airway as taught in Ngo et al. for the purposes of ensuring humans are not impacted due to harmful effects of the UV-C radiation (Ngo et al., col. 4 lines 53-55).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. in view of HP Monitor User Guide (HP hereinafter) and USPAP 2018/0355875 (Freeland et al. hereinafter).
With regard to claim 8
HP teaches a monitor with a power cord to power the monitor and USP ports in the monitor housing (page 3).
Freeland et al. teaches a personal fan (100) with a USB port (110) for powering the fan (paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Gong et al. by at least one power cord connectable to a power outlet, at least one USB outlet in the housing of the monitor (as taught in HP), and at least one USB cable for connecting the first and second fan module to the USB outlet  as taught in Freeland et al. for the purposes of providing well known and reliable means for powering both the monitor and the fan modules with a reasonable expectation of success.
With regard to claim 18, the Gong et al. modification with regard to claim 8 discloses the method of claim 10, further comprising the step of plugging a USB cord into at least one USB outlet in the housing of the monitor, wherein the USB cord provides power to at least the first fan module.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. in view of USP 3,500,738 (Wenig hereinafter).
With regard to claim 9, Gong et al. discloses all of the limitations except for wherein the first fan is configured to rotate in a first direction, and the second fan is configured to rotate in an opposite direction.
Wenig teaches an air moving apparatus to provide air filtration (col. 1 lines 53-55) wherein at least two fans rotate in opposite directions (col. 5 lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Gong et al. by providing wherein the first fan is configured to rotate in a first direction, and the second fan is configured to rotate in an opposite direction as taught in Wenig for the purposes of re-circulation of the air in the room (col. 5 lines 30-35 of Wenig).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP 2020/0319668 discloses a computer monitor with a power cord and USB ports.  USPAP’s 2018/0343847, 2021/0322595, 2017/0100496, 2018/0318457 and 2020/0222568 and USP’s 9,107,973, 11,160,897 and 11,160,890 all disclose using UV-C light for disinfecting.  USPAP 2020/0018498 and USP 5,658,130 disclose the use of counter rotating fans.  USPAP 2019/0101126 discloses the use of a USB cable to power a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745